Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Kim et al.				:
Patent No. 8,453,168				:
Issue Date: May 28, 2013			:		Decision on Petition
Application No. 13/295,964			:		
Filing Date: November 14, 2011		:
Attorney Docket No. 024055.0022		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed May 28, 2021, and supplemented on October 8, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is GRANTED.

The petition satisfies the requirements set forth in 37 C.F.R. § 1.378(b) in so far as the petition includes $2,000 for the 3.5 year maintenance fee, the required petition fee of $2,100, and the required statement of unintentional delay.  Therefore, the 3.5 year maintenance fee is accepted and the patent is hereby reinstated as of the mail date of this decision. 

The Office notes the 7.5 year maintenance fee of $3,760 and a surcharge of $500 have been charged to Deposit Account No. 50-5113.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions